Case 2:20-cv-10278-CAS-JC Document 25 Filed 06/08/21 Page 1 of 4 Page ID #:132



 1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
   rlamontagne@l-a-lawoffices.com
 2 Eric A. Amador [State Bar No. 143395]
   eamador@l-a-lawoffices.com
 3 Thomas T. Carpenter [State Bar No. 98051]
   tcarpenter@l-a-lawoffices.com
 4 LaMONTAGNE & AMADOR LLP
   150 S. Los Robles Avenue, Suite 940
 5 Pasadena, California 91101
   Telephone: (626) 765-6800
 6 Facsimile: (626) 765-6801
 7 Attorneys for Defendant
   VENTURE TRAVEL, LLC,, doing business as
 8 TAQUAN AIR
 9
                        UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
12
     MARY JAMES,                      ) Case No. 2:20-cv-10278-CAS-JC
13                                    )
                Plaintiffs,           )
14                                    ) REPORT RE: SETTLEMENT
         vs.                          ) STATUS
15                                    )
   PRINCESS CRUISE LINES, LTD., doing )
16 business as PRINCESS CRUISES,      )
   VENTURE TRAVEL, LLC, doing         )
17 business as TAQUAN AIR; and        )
   MOUNTAIN AIR SERVICE, LLC, doing )
18 business as MOUNTAIN AIR,          )
                                      )
19              Defendants.           )
                                      )
20                                    )
                                      )
21
22
23
24
25
26
27
28

                               Report Re: Settlement Status
     242250
Case 2:20-cv-10278-CAS-JC Document 25 Filed 06/08/21 Page 2 of 4 Page ID #:133



 1            The undersigned parties, who are all parties to this action, namely, plaintiff,
 2 Mary James, and defendants, Princess Cruise Lines, Ltd., dba Princess Cruises,
 3 Venture Travel, LLC, dba Taquan Air, and Mountain Air Service, LLC, dba
 4 Mountain Air, hereby present the Court with the following report relative to
 5 settlement status, as dictated by the Court’s April 9, 2021 Order:
 6            The parties are awaiting the transfer of funds in this case. It is anticipated that
 7 such transfer will take place within the next seven (7) days. Upon confirmation of
 8 transfer, a Stipulation for Dismissal shall be filed.
 9
10 Dated: June 8, 2021                          NELSON & FRAENKEL LLP
11
                                                By: /s/ Carlos F. Llinás Negret
12                                                  Stuart R. Fraenkel
                                                    Gretchen Nelson
13
                                                    Carlos F. Llinás Negret
14                                                  Attorneys for Plaintiff
                                                    MARY JAMES
15
16
     Dated: June 8, 2021                       FLYNN DELICH & WISE LLP
17
18                                              By: /s/ Nicholas S. Politis
                                                    Nicholas S. Politis
19                                                  Attorneys for Defendant
20                                                  PRINCESS CRUISE LINES, LTD.,
                                                    doing business as PRINCESS CRUISES
21
22
     Dated: June 8, 2021                        WORTHE HANSON & WORTHE
23
24                                              By: /s/ John Hanson
                                                    John Hanson
25                                                  Attorneys for Defendant
26                                                  MOUNTAIN AIR SERVICE, LLC,
                                                    doing business as MOUNTAIN AIR
27
28
                                                    1
                                      Report Re: Settlement Status
     242250
Case 2:20-cv-10278-CAS-JC Document 25 Filed 06/08/21 Page 3 of 4 Page ID #:134



 1 Dated: June 8, 2021                  LaMONTAGNE & AMADOR LLP
 2
                                        By: /s/ Ralph S. LaMontagne, Jr.
 3                                          Ralph S. LaMontagne, Jr.
                                            Eric A. Amador
 4
                                            Thomas T. Carpenter
 5                                          Attorneys for Defendant
                                            VENTURE TRAVEL, L.L.C., doing
 6
                                            business as TAQUAN AIR
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                               Report Re: Settlement Status
     242250
Case 2:20-cv-10278-CAS-JC Document 25 Filed 06/08/21 Page 4 of 4 Page ID #:135



 1                                         ATTESTATION
 2            Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3 and on whose behalf the filing is submitted, concur in the content of this filing and
 4 have authorized this filing.
 5
 6 Dated: June 8, 2021                          LaMONTAGNE & AMADOR LLP
 7                                              By: /s/ Ralph S. LaMontagne, Jr.
 8                                                  Ralph S. LaMontagne, Jr.
                                                    Eric A. Amador
 9                                                  Thomas T. Carpenter
10                                                  Attorneys for Defendant
                                                    VENTURE TRAVEL, L.L.C., doing
11                                                  business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                                      Report Re: Settlement Status
     242250
